DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-10 of U.S. Application 16/004,380 (US 2018/0289546 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are nearly identical. The mapped claims are shown below:
16/004,380 (Prior Art)
17/099,264 (Applicant)
1. (currently amended) A method for creating a corneal pocket and an entry channel for inserting and positioning an intracorneal lens in the corneal pocket, the method comprising: providing a low-energy femtosecond laser configured to create the corneal pocket and the entry channel; positioning the laser proximate to a cornea such that it can be used to create the corneal pocket; receiving an input for a generally curvilinear movement path and a first laser energy output in a range between approximately 0.2 microjoules and 1.5 microjoules for the laser to form the corneal pocket in the cornea and having a specific pocket shape and a thickness conforming to predefined surfaces of an intracorneal lens to be inserted into the corneal pocket; focusing a laser beam from the laser to a predetermined depth in the range of about 220 microns to 350 microns within the cornea between an anterior surface and a posterior surface of the cornea such that the laser beam ablates corneal tissue at a focal point at the predetermined depth; moving the laser beam in the generally curvilinear movement path in order to create the corneal pocket having the specific pocket shape and a thickness about the size of diameter of the laser beam focal point; forming the entry channel into the corneal pocket with the laser beam, wherein the entry channel is at an obtuse angle from the corneal pocket toward an entry incision on the cornea; and forming a relaxing incision in a region of the cornea outside of the corneal pocket and the entry channel in order to ease the insertion of the intracorneal lens into the corneal pocket; and inserting and positioning an intracorneal lens in the corneal pocket.
1 A method for creating a corneal pocket and an entry channel for inserting and positioning an intracorneal lens in the corneal pocket, the method comprising: providing a low-energy femtosecond laser configured to create the corneal pocket and the entry channel; positioning the laser proximate to a cornea such that it can be used to create the corneal pocket; receiving an input for a generally curvilinear movement path and a first laser energy output in a range between approximately 0.2 microjoules and 1.5 microjoules for the laser to form the corneal pocket in the cornea and having a specific pocket shape and a thickness conforming to predefined surfaces of an intracorneal lens to be inserted into the corneal pocket; focusing a laser beam from the laser to a predetermined depth in the range of about 220 microns to 350 microns within the cornea between an anterior surface and a posterior surface of the cornea such that the laser beam ablates corneal tissue at a focal point at the predetermined depth; moving the laser beam in the generally curvilinear movement path in order to create the corneal pocket having the specific pocket shape and a thickness about the size of diameter of the laser beam focal point; forming the entry channel into the corneal pocket with the laser beam, wherein the entry channel is at an obtuse angle fiom the corneal pocket toward an entry incision on the cornea; and inserting and positioning an intracorneal lens in the corneal pocket.
6. The method of claim 4, wherein the forming of the relaxing incision includes forming at least two generally arc shaped incisions that can reduce a preexisting astigmatism.

2. (original) The method of claim 1, further comprising programming and operating the laser to have spot size in a range of about 0.2 to 4.0 microns.
2. The method of claim 1, further comprising programming and operating the laser to have spot size in a range of about 0.2 to 4.0 microns.
3. (original) The method of claim 1, further comprising providing a laser with multiple laser beam spots.
3 The method of claim 1, further comprising providing a laser with multiple laser beam spots.
4. (original) The method of claim 3 further comprising eliminating space between the laser beam spots.
4. The method of claim 3, further comprising eliminating space between the laser beam spots.
6. (original) The method of claim 4, wherein the forming of the relaxing incision includes forming at least two generally arc shaped incisions that can reduce a preexisting astigmatism.
6. The method of claim 4, wherein the forming of the relaxing incision includes forming at least two generally arc shaped incisions that can reduce a preexisting astigmatism.
7. (currently amended) A method for creating a corneal pocket and an entry channel for inserting and positioning an intracorneal lens in the corneal pocket, the method comprising: using a low-energy femtosecond laser configured to create the corneal pocket; positioning the laser proximate to a cornea such that it can be used to create the corneal pocket; determining a generally curvilinear movement path and an energy output in a range between approximately 0.2 microjoules and 1.5 microjoules for the laser in order to form the corneal pocket in the cornea at a depth in the range of approximately 220 microns to 350 microns and having a specific shape and a thickness conforming to predefined surfaces of an intracorneal lens to be inserted into the corneal pocket; configuring the laser to follow the generally curvilinear movement path using a positioning software; focusing a laser beam from the laser to a focal point at a predetermined depth in a range of approximately 220 microns to 350 microns within the cornea between an anterior surface and a posterior surface of the cornea such that the laser beam cuts and separates corneal tissue; operating the laser beam in the generally curvilinear movement path in order to create the corneal pocket having the specific shape and a thickness about the size of a diameter of the laser beam focal point; and   forming the entry channel into the corneal pocket with the laser beam, wherein the entry channel is at an obtuse angle from the corneal pocket toward and entry incision on the cornea, and forming at least one arc shaped relaxing incision(s), in a region of the cornea at a depth in the range of 220 microns and 350 microns and outside the corneal pocket and the entry channel; and inserting and positioning an intracorneal lens in the corneal pocket.
7. A method for creating a corneal pocket and an entry channel for inserting and positioning an intracorneal lens in the corneal pocket, the method comprising: using a low-energy femtosecond laser configured to create the corneal pocket; positioning the laser proximate to a cornea such that it can be used to create the corneal pocket; determining a generally curvilinear movement path and an energy output in a range between approximately 0.2 microjoules and 1.5 microjoules for the laser in order to form the corneal pocket in the cornea having a specific shape and a thickness conforming to predefined surfaces of an intracorneal lens to be inserted into the corneal pocket; configuring the laser to follow the generally curvilinear movement path using a positioning software; focusing a laser beam from the laser to a focal point at a predetermined depth in a range of approximately 220 microns to 350 microns within the cornea between an anterior surface and a posterior surface of the cornea such that the laser beam cuts and separates corneal tissue; operating the laser beam in the generally curvilinear movement path in order to create the corneal pocket having the specific shape and a thickness about the size of a diameter of the laser beam focal point; and forming the entry channel into the corneal pocket with the laser beam, wherein the entry channel is at an obtuse angle from the corneal pocket toward and entry incision on the cornea.
11. The method of claim 7, further comprising forming at least one arc shaped relaxing incision(s), using an energy output that is less than the determined energy output used to create the corneal pocket in a region of the cornea outside the corneal pocket and the entry channel
8. (original) The method of claim 7 wherein the diameter of the laser beam focal point is the laser's spot size being in a range of about 0.2 to 4.0 microns.
8. The method of claim 7, wherein the diameter of the laser beam focal point is the laser's spot size being in a range of about 0.2 to 4.0 microns.
9. (original) The method of claim 7 further comprising providing a laser with multiple laser beam spots.
9. The method of claim 7, further comprising providing a laser with multiple laser beam spots.
10. (original) The method of claim 9 further comprising eliminating space between the laser beam spots.
10. The method of claim 9, further comprising eliminating space between the laser beam spots.
19. (currently amended) A method for forming a corneal incision comprising: providing a low energy femtosecond laser configured to create a corneal incision; positioning the laser proximate to the cornea such that it can be used to create a corneal incision; determining a three-dimensional movement path for the laser in order to form the corneal incision having a specific shape wherein the movement path follows a generally curvilinear path which is determined by programming a controlling computer to create the specific shape; moving the laser under control of the programed computer to thereby cut and separate corneal tissue said control comprising focusing a laser beam from the laser to a focal point at a predetermined depth in a range of approximately 220 microns to 350 microns within the cornea between an anterior surface and posterior surface of the cornea such that the laser beam ablates corneal tissue at a focal point at the predetermined depth and programming and operating the laser to have spot size in a range of about 0.2 to 4.0 microns and further comprising providing a laser with multiple laser beam spots and eliminating space between the laser beam spots.
12. A method for forming a corneal incision comprising: providing a low energy femtosecond laser configured to create a corneal incision; positioning the laser proximate to the cornea such that it can be used to create a corneal incision; determining a three-dimensional movement path for the laser in order to form the corneal incision having a specific shape wherein the movement path follows a generally curvilinear path which is determined by programming a controlling computer to create the specific shape; moving the laser under control of the programed computer to thereby cut and separate corneal tissue.
13. The method of claim 12, further comprising focusing a laser beam from the laser to a focal point at a predetermined depth in a range of approximately 220 microns to 350 microns within the cornea between an anterior surface and posterior surface of the cornea such that the laser beam ablates corneal tissue at a focal point at the predetermined depth.
14. The method of claim 13, further comprising programming and operating the laser to have spot size in a range of about 0.2 to 4.0 microns.
15. The method of claim 12, further comprising providing a laser with multiple laser beam spots.
16. The method of claim 15, further comprising eliminating space between the laser beam spots.


This is an “anticipatory” provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, there is no antecedent basis for “the relaxing incision” as claim 4, which claim 6 is dependent on, does not mention a relaxing incision. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juhasz (US 2003/0014042 A1), in view of Bischoff (US 2010/0087802 A1) further in view of Holliday (US 2009/0198325 A1).
Regarding claim 1, 7, and 12, Juhasz discloses a method for creating a corneal pocket and an entry channel for inserting and positioning an intracorneal lens in the corneal pocket, the method comprising: providing a femtosecond laser configured to create a corneal pocket (Para. 29, pulsed laser beam 14 having pulse durations between 500 ps to 10 fs, Para. 34, pulse laser beam 14 can be moved, thereby creating the stromal pocket 42); positioning the laser proximate to a cornea such that it can be used to create the corneal pocket (Fig. 1, Para 29, an apparatus 13 for generating a pulsed laser beam 14 being directed onto eye of a patient 16, Para. 34); determining a movement path for the laser in order to form the corneal pocket shape wherein the movement path follows a path (Para. 29, program for controlling the position and movement of the focal point, Para. 34, focal point then moved within the stromal tissue); focusing a laser beam from the laser to a predetermined depth within the cornea between an anterior surface and a posterior surface of the cornea such that the laser beam ablates corneal tissue at the predetermined depth (Para. 34, focal point moved within stromal tissue 30 to cut a layer of stromal tissue 30 having the desired contour of the posterior surface 44 of the prescribed stromal pocket, Fig. 6, Para. 14, since the focus point of the laser is precisely controlled. It follows that the depth of the incision is similarly controlled); and moving the laser beam in the movement path in order to create the corneal pocket having specific pocket shape (Para. 29, program for controlling position and movement of focal point, Para. 34, focal point is then moved within the stromal tissue). While Juhasz does not specify a curvilinear path, it would have been obvious to one of ordinary skill in the art that the path might be conformed in any shape necessary to create a prescribed corneal pocket as Juhasz teaches that various sizes and shapes of stromal pockets 42 can be created (Para. 34). Juhasz does not teach a low energy laser and laser depth of 220-350 microns
Bischoff teaches a low energy laser (Para. 44, pulse energies between .01 microjoules and 10 microjoules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Juhasz with the low energy laser as taught by Bischoff to prevent inadvertent injury to the delicate tissues of the cornea.
Holliday teaches a depth of 150-300 microns (Para. 45, creating a pocket in the cornea and positioning the inlay within the formed pocket, the inlay is implanted at a depth between 150 microns to about 300 microns).
It would have been obvious to further add the lasing depth of 150-300 microns to prevent nerve damage (eg. Holliday, Para. 45) caused by a shallow depth as Juhasz teaches that the size and shape of the pocket may be selected depending on a plurality of factors (Juhasz, Para. 9).
Regarding claim 2, 8, and 14, the combined invention of Juhasz, Bischoff, and Holliday discloses a spot size in a range of about .2 to 4.0 microns (Juhasz, Para. 34, focal spot diameter of pulsed laser beam 14 will be between approximately 1 um and 100 um).
Regarding claim 13, the combined invention of Juhasz, Bischoff, and Holliday discloses (Para. 45, creating a pocket in the cornea and positioning the inlay within the formed pocket, the inlay is implanted at a depth between 150 microns to about 300 microns).

Claims 3-4, 9-10, and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juhasz (US 2003/0014042 A1), in view of Bischoff (US 2010/0087802 A1) further in view of Holliday (US 2009/0198325 A1)), further in view of Bille (US 2008/0287935 A1).
Regarding claims 3, 9, and 15, the combined invention of Juhasz, Bischoff, and Holliday discloses the invention of claim 1, but does not disclose multiple laser beam spots.
Bille teaches a laser with multiple laser beam spots (Para. 37 converting the primary laser beam 14 into a multibeam 24, the multibeam 24 may respectively have a pattern of 3, 4, or 7 focal spots, Fig. 3). It would have been obvious to one of ordinary skill in the art to modify the invention of Juhasz, Bischoff, Holliday, and Kurtz to use multiple laser spots to ablate larger areas of tissue with greater speed (Bille, Para. 9).
Regarding claims 4, 10, and 16, the combined invention of Juhasz, Bischoff, Holliday, and Bille does not specifically disclose eliminating spaces between the spots, but it would have been obvious to one of ordinary skill that such a configuration would allow for ablation of a solid volume, reducing the precision needed to completely ablate a space as Bille teaches using smaller separations between spots provides for increased homogeneity of the laser procedure (Bille, Para 65). 

Claims 5-6 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juhasz (US 2003/0014042 A1), in view of Bischoff (US 2010/0087802 A1) further in view of Holliday (US 2009/0198325 A1), further in view of Bille (US 2008/0287935 A1), further in view of Kurtz (US 2009/0137988 A1).
Regarding claim 5 and 11, the combined invention of Juhasz, Bischoff, Holliday, and Bille discloses the invention of claim 1, but does not disclose forming a relaxing incision in a region of the cornea outside of the corneal pocket and the entry channel in order to ease the insertion of the intracorneal lens into the corneal pocket.
Kurtz teaches providing laser marks to provide more than one treatment during a procedure (Abstract). Kurtz teaches (eg. 530-1, 530-2; Figure 6A) for the placement of relaxation marks, and a central mark (510) analogous to the marks (350-1; Figure 5) which are described as for placement of an entry channel (eg. Para. 85-88). Moreover. The mark themselves may include “full depth cuts or holes” to indicate the positioning of an inlay or an IOL (eg. Para. 74-77). 
It would have been obvious to have combined the invention of Juhasz, Bischoff, Holliday, and Bille with the relaxed incisions as taught by Kurtz would have been obvious because both inventors envision creating a corneal entry channel and/or hole that was known in the art to result in undesired astigmatisms and creating flaps for subsequent corneal inlay procedures that are known to be offset with relaxing incisions (eg. Kurtz, Para. 59 and 77).
Regarding claim 6, the combined invention of Juhasz, Bischoff, Holliday, Bille, and Kurtz discloses forming a relaxing incision in a region of the cornea outside of the corneal pocket and the entry channel in order to ease the insertion of the intracorneal lens into the corneal pocket and positioning an intracorneal lens into the corneal pocket (eg. Para. 59 and 77).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792